Title: To James Madison from John Gavino, 18 December 1801
From: Gavino, John
To: Madison, James


					
						No. 77
						(Duplicate)
						Sir
						Gibraltar 18th. December 1801
					
					Not having been honord with any of your regarded favours since my last dispatches No. 75 & 76 of which you have herewith duplicates, & to which beg leave to be referrd.
					In Politicks nothing new.  The Essex continues cruising in this Neighbourhood, and no movement made by the Tripolin Ship.  The Commander is now again at Tetuan.
					You have inclosed Coppy of a Circular letter received three Days ago from Consul Kirkpatrick of Malaga regarding a Tripolin Cruiser fitting out at Smirna.  Admiral Saumarez fleet still here.
					The Emperour of Morrocco has orderd the Batavian Consul to quit his dominions, wants an Embassador and Presents.  I have the honor to be—
					 
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
